                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION



TONYA FULBRIGHT                                                         PLAINTIFF


v.                             NO. 1:19-cv-00025 PSH


ANDREW SAUL, Commissioner of                                          DEFENDANT
the Social Security Administration



                                         JUDGMENT


      Pursuant to the Memorandum Opinion and Order entered this day, judgment is

entered for plaintiff Tonya Fulbright.

      IT IS SO ORDERED this 12th day of December, 2019.




                                          ________________________________________
                                               UNITED STATES MAGISTRATE JUDGE
